UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-30379 (Commission File Number) Chembio Diagnostics, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0425691 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 3661 Horseblock Road Medford, New York 11763 (Address of principal executive offices including zip code) (631) 924-1135 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of November 1, 2011, the Registrant had 63,315,096 shares outstanding of its $.01 par value common stock. Quarterly Report on FORM 10-Q For Quarterly The Period Ended September 30, 2011 Table of Contents Chembio Diagnostics, Inc. Page Part I. FINANCIAL INFORMATION: Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010. 2 Condensed Consolidated Statements of Income (unaudited) for the three and nine months ended September 30, 2011 and 2010. 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2011 and 2010. 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 to 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 22 Part II. OTHER INFORMATION: Exhibits 23 SIGNATURES 24 EXHIBITS 1 PART I Item 1. FINANCIAL STATEMENTS CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF - ASSETS - September 30, 2011 December 31, 2010 (UNAUDITED) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 and $35,000 for 2011 and 2010, respectively Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS FIXED ASSETS, net of accumulated depreciation OTHER ASSETS: License agreements, net of current portion Deposits on manufacturing equipment - Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY - CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Current portion of loans payable Deferred revenue License fee payable - Current portion of obligations under capital leases TOTAL CURRENT LIABILITIES OTHER LIABILITIES: Loans payable - net of current portion Obligations under capital leases - net of current portion - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock – 10,000,000 shares authorized, none outstanding - - Common stock - $.01 par value; 100,000,000 shares authorized, 63,315,096 and 62,238,983 shares issued and outstanding for 2011 and 2010, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements 2 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the three months ended For the nine months ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 REVENUES: Net product sales $ License and royalty revenue R&D, milestone and grant revenue TOTAL REVENUES Cost of product sales GROSS MARGIN OPERATING EXPENSES: Research and development expenses Selling, general and administrative expenses NET INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): Other expense - ) - ) Interest income Interest expense ) NET INCOME BEFORE INCOME TAXES Provision for income taxes - NET INCOME $ Basic net income per share $ Diluted net income per share $ Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted See accompanying notes to condensed consolidated financial statements 3 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED (UNAUDITED) September 30, 2011 September 30, 2010 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS: CASH FLOWS FROM OPERATING ACTIVITIES: Cash received from customers and grants $ $ Cash paid to suppliers and employees ) ) Interest received Interest paid ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of and deposits on fixed assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from option and warrant exercises Payment of license obligation ) - (Payment of) and proceeds from loan obligation, net Payment of capital lease obligation ) ) Net cash (used in) provided by financing activities ) INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents - beginning of the period Cash and cash equivalents - end of the period $ $ RECONCILIATION OF NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net Income $ $ Adjustments: Depreciation and amortization Provision for doubtful accounts ) - Loss on retirement/sale of fixed asset - Share based compensation Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets Deposits and other assets ) Accounts payable and accrued liabilities Deferred research and development revenue ) Net cash provided by operating activities $ $ Supplemental disclosures for non-cash investing and financing activities: Deposits on manufacturing equipment transferred to fixed assets $ - $ See accompanying notes to condensed consolidated financial statements 4 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1 — DESCRIPTION OF BUSINESS: Chembio Diagnostics, Inc. (the “Company” or “Chembio”) and its subsidiary, Chembio Diagnostic Systems, Inc., develop, manufacture, and market rapid diagnostic tests that detect infectious diseases. The Company’s primary products include three rapid tests employing lateral flow technology for the detection of HIV antibodies in whole blood, serum and plasma samples, two of which were approved by the FDA in 2006, the third is sold for export only.More recently the Company has begun commercializing products using the Company’s patented Dual Path Platform technology (DPP®), which included products that detect other infectious diseases as well as HIV. Lateral flow rapid HIV tests represented approximately 76% of the Company’s net product sales in the nine months ended September 30, 2011 compared with nearly 93% for the nine months ended September 30, 2010.DPP® rapid tests represented approximately 23% of the Company’s net product sales in the nine months ended September 30, 2011 compared with less than 1% for the nine months ended September 30, 2010.The Company also has other rapid tests that together represented approximately 1% and 7% of net product sales in the first nine months of 2011 and 2010, respectively.The Company’s products are sold, directly and through distributors, to medical laboratories and hospitals, governmental and public health entities, non-governmental organizations, and medical professionals both domestically and internationally.
